Citation Nr: 1308984	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-31 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Whether the RO committed clear and unmistakable error (CUE) when, by rating decisions entered in December 1982, September 1984, January 1994, and June 1996, it assigned, and subsequently confirmed, a 10 percent rating for posttraumatic stress disorder (PTSD) for all periods prior to August 27, 1995 (exclusive of periods of temporary total rating from August 2, 1992 to November 2, 1992 and from September 14, 1993 to November 9, 1993).

2.  Entitlement to recognition of the Veteran's son, R.W., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and April 2009 decisions by the RO that, in pertinent part, and in effect, denied the Veteran's claim of CUE in the original (December 1982) RO rating decision assigning a 10 percent rating for PTSD; denied CUE in a subsequent (September 1984) RO rating decision confirming the 10 percent rating; found that the Veteran was not entitled to an effective date prior to August 27, 1995, for the assignment of a total (100) percent rating for PTSD on the basis of CUE (the effective date of the 100 percent rating having been established in a June 1996 RO rating decision); found that he was not entitled to recognition of his son, R.W., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18; and denied service connection for tinnitus.

By a statement dated on July 3, 2012, the Veteran indicated that he wished to withdraw from appeal his CUE claim and his claim for service connection for tinnitus.  The next day, he asked that his appeal of those issues be reinstated.

In August 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The RO has heretofore characterized the Veteran's CUE claim as encompassing CUE in the original decision that granted a 10 percent rating for PTSD, to include the issue of his entitlement to an effective date earlier than August 27, 1995 for the 100 percent evaluation for PTSD.  However, it appears from the various statements of record, from both the Veteran and his representative, that they are asserting, in effect, that the RO committed CUE when, by rating decisions entered in December 1982, September 1984, January 1994, and June 1996, the RO assigned, and subsequently confirmed, a 10 percent rating for PTSD for all periods prior to August 27, 1995 (exclusive of periods of temporary total rating from August 2, 1992 to November 2, 1992 and from September 14, 1993 to November 9, 1993).  Stated another way, the Veteran is seeking to establish a rating in excess of 10 percent for PTSD as far back as possible, prior to August 27, 1995, on the basis of CUE (exclusive of the aforementioned periods of temporary total rating).  Accordingly, and for purposes of clarity, the CUE issue has been recharacterized as set forth above, on the title page.

As discussed in further detail below, the RO's December 1982 and September 1984 decisions cannot be reversed or revised on the basis of CUE, inasmuch as those decisions were subsumed by Board decisions entered in March 1984 and December 1985, respectively.  To the extent the Veteran and his representative wish to file a motion for review of the Board's March 1984 and/or December 1985 decisions on the basis of CUE, they are referred to the filing and pleading requirements set out at 38 C.F.R. § 20.1404.

In addition to the paper claims file, the Veteran has an electronic claims file in Virtual VA.  The Board has reviewed the documents in the electronic file, and finds that they are duplicative of those contained in the paper file and/or are irrelevant to the issues on appeal.

The Board's present decision is limited to an adjudication of issue #1, as enumerated above.  For the reasons set forth below, the remaining issues on appeal (#2 and 3) are being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a December 1982 rating decision, the RO granted service connection for PTSD and assigned an initial 10 percent evaluation therefor, effective from February 24, 1982; the Veteran appealed to the Board, seeking a rating in excess of 10 percent, and the Board denied the appeal by a decision entered in March 1984.

2.  In a September 1984 rating decision, the RO confirmed the previously assigned 10 percent evaluation for PTSD; the Veteran appealed to the Board, seeking a rating in excess of 10 percent, and the Board denied the appeal by a decision entered in December 1985.

3.  In a January 1994 rating decision, the RO, in part, denied a rating in excess of 10 percent for PTSD; the Veteran was notified of the RO's decision, and of his appellate rights, but he did not initiate an appeal within one year.  

4.  In a June 1996 rating decision, the RO, in part, granted a 100 percent rating for PTSD, effective from August 27, 1995, leaving the prior 10 percent rating in effect prior to that date; the Veteran was notified of the RO's decision, and of his appellate rights, but he did not initiate an appeal within one year.

5.  The Veteran and his representative have not provided persuasive reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that, but for an alleged error, the result of the RO's January 1994 and/or June 1996 decisions would have been manifestly different.


CONCLUSIONS OF LAW

1.  The RO's December 1982 and September 1984 decisions cannot be reversed or revised on the basis of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.105, 20.1104 (2012).

2.  The claims of CUE in the RO's January 1994 and June 1996 decisions are legally insufficient.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On February 24, 1982, the Veteran filed an original claim for service connection for PTSD.  In December 1982, the RO granted service connection for PTSD and assigned an initial 10 percent evaluation therefor, effective from February 24, 1982; the date of receipt of the Veteran's claim for service connection.  The Veteran appealed the rating to the Board, and the Board denied the appeal by a decision entered in March 1984.

In September 1984, following the receipt of correspondence from a Tom Williams, Psy. D., and a VA examination, the RO confirmed the previously assigned 10 percent evaluation for PTSD.  The Veteran again appealed the rating to the Board, and the Board denied the appeal by a decision entered in December 1985.

The Veteran next filed a claim for increased rating for PTSD in March 1992, noting that he was at that time an inpatient at the VA Medical Center (VAMC) in Cheyenne, Wyoming.  He also requested a temporary total rating based on a period of hospitalization.  See 38 C.F.R. § 4.29. 

In August 1992, after obtaining and reviewing records of the Veteran's hospitalization at the Cheyenne VAMC, the RO denied a rating in excess of 10 percent for PTSD, finding that the evidence did not show more than mild impairment of social industrial adaptability due to PTSD.  The RO also denied the Veteran's request for a temporary total rating, finding that his hospitalization had not been primarily for PTSD, but rather for cocaine dependence.

Later that month, the Veteran reported that he was hospitalized at the VAMC in Sheridan, Wyoming.  He asked that the RO reconsider his evaluation for PTSD, and requested a temporary total rating under the provisions of 38 C.F.R. § 4.29, based on his current hospitalization.

In October 1992, after receiving an interim report from the Sheridan VAMC, the RO granted a temporary total rating effective from the date of his admission on August 2, 1992.  (The end date of hospitalization was later determined to be November 2, 1992.)  No action was taken at that time on his underlying claim for an increased rating.

In September 1993, the Veteran again requested an increased rating, and temporary total rating, based on his hospitalization at the VAMC in Little Rock, Arkansas.

In January 1994, following the receipt of records of the Veteran's hospitalization in Little Rock, and the report of a May 1993 VA PTSD examination, the RO granted a temporary total rating for the period September 14, 1993, to November 9, 1993.  However, after weighing the available evidence, the RO denied a rating in excess of 10 percent for PTSD, concluding that the evidence did not show that the Veteran exhibited symptoms warranting the next higher, 30 percent, evaluation.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal within one year.  As a result, that decision became final.  

In September 1995, the Veteran requested an increased rating, and temporary total rating, based on his hospitalization at the VAMC in Little Rock, Arkansas.  In December 1995, the RO granted a temporary total rating for the period August 27, 1995 to November 1, 1995.  The claim for increased rating was initially denied.  However, following the receipt of additional evidence, the RO, in a June 1996 decision, granted a 100 percent rating for PTSD, effective from August 27, 1995.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal within one year.  As a result, that decision also became final.  

On the present appeal, as noted previously, the Veteran essentially seeks to establish a rating in excess of 10 percent for PTSD as far back as possible, prior to August 27, 1995, on the basis of CUE (exclusive of the aforementioned periods of temporary total rating).  He and his representative have asserted, in effect, that the RO committed CUE when, by rating decisions entered in December 1982, September 1984, January 1994, and June 1996, the RO assigned, and subsequently confirmed, a 10 percent rating for PTSD for all periods prior to August 27, 1995 (exclusive of the periods of temporary total rating).

As an initial matter, the Board notes that the RO's December 1982 and September 1984 decisions cannot be reversed or revised on the basis of CUE, inasmuch as those decisions were subsumed by the Board's decisions in March 1984 and December 1985, respectively, both of which denied a rating in excess of 10 percent for PTSD.  See 38 C.F.R. § 20.1104 (2012).  See also Dittrich v. West, 163 F.3d 1349, 1353 (Fed. Cir. 1998) ("authorizing a regional office . . . to collaterally review [a decision of the Board] would violate 38 U.S.C. § 7104(b) and its principles of finality"); Donovan v. West, 158 F.3d 1377, 1382 (Fed. Cir. 1998) (to the same effect).  The Board further notes that neither the Veteran nor his representative has filed a motion for review of the Board's March 1984 and/or December 1985 decisions on the basis of CUE, in accordance with governing regulations.  See 38 C.F.R. § 20.1404 (2012).  The Veteran's CUE claims, as they pertain to the RO's December 1982 and September 1984 decisions, must be denied as a matter of law.

Turning to the Veteran's claims of CUE as they pertain to the RO's subsequent decisions in January 1994 and June 1996, the Board notes, as an initial matter, that VA rating decisions which are not timely appealed are considered final and binding in the absence of a showing of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2012).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

To establish a valid CUE claim, a claimant must show either that the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).

If a claimant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  See, e.g., Bustos and Fugo, supra.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the claimant is only asserting disagreement with how the RO evaluated the facts before it, if the claimant has only alleged a failure on the part of VA to fulfill its duty to assist, or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim should be dismissed without prejudice to refiling.  See, e.g., Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003).

Applying the foregoing principles to the facts of the present case, the Board finds that the Veteran's allegations of CUE as they pertain to the RO's decisions in January 1994 and June 1996 are legally insufficient.  Simply put, although the Veteran and his representative allege that the RO committed CUE in those decisions, their statements in support of CUE, even when read sympathetically, do not identify with any sort of specificity what the alleged errors were.  Nor do they contain persuasive reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result of either of those decisions would have been manifestly different but for an identified error.

At the time of the RO's decisions in January 1994 and June 1996, PTSD was evaluated in accordance with the criteria set forth in former 38 C.F.R. § 4.132, Diagnostic Code 9411.  A zero (0) percent rating was warranted if the condition was manifested by neurotic symptoms which somewhat adversely affected relationships with others, but which did not cause impairment of working ability.

A 10 percent rating was warranted if the impairment was less than that required for a 30 percent rating, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.

A 30 percent rating was warranted if the disorder was manifested by a definite impairment in the ability to establish or maintain effective and wholesome relationships with people, or if psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.

A 50 percent rating was warranted if the disorder was manifested by a considerable impairment in the ability to establish or maintain effective relationships with people, or if psychoneurotic symptoms resulted in such reduction in reliability, flexibility, and efficiency levels as to result in considerable industrial impairment.

A 70 percent rating was warranted if the disorder was manifested by a severe impairment in the ability to establish and maintain effective or favorable relationships with people, or if psychoneurotic symptoms were of such severity and persistence as to produce severe impairment in the ability to obtain or retain employment.

If the symptomatology so adversely affected the attitudes of all contacts except the most intimate so as to result in the veteran's virtual isolation in the community, or if the symptoms were totally incapacitating and bordered on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior, a total (100 percent) rating was warranted.  A total rating was also warranted if the veteran was demonstrably unable to obtain or retain employment as a result of psychoneurotic symptoms.  Id. See also Johnson v. Brown, 7 Vet. App. 95 (1994).

Here, the Veteran and his representative have asserted, in essence, that, at the time of the RO's decisions in January 1994 and June 1996, a rating in excess of 10 percent should have been assigned.  Significantly, in some submissions, they assert that a 100 percent rating was warranted, in part, because the Veteran had difficulty maintaining employment.  In others, they suggest that a rating in excess of 10 percent, but less than 100 percent, might be appropriate, without specifying the intermediate rating or the evidence that undebatably compels the result.  See, e.g., Statement of Accredited Representative in Appeals Case, dated in November 2010.

It appears clear from the face of the RO's January 1994 and June 1996 rating decisions that the adjudicators at those times considered the evidence of record, including evidence showing that the Veteran had significant complaints associated with PTSD, including insomnia, nightmares, headaches, depression, anxiety, flashbacks, paranoia, and trouble with anger control.  On the other hand, the RO also considered evidence indicating, among other things, that the Veteran was able to answer questions in a clear and relevant fashion; that he was oriented, with a clear sensorium; that his behavior on examination was cooperative and appropriate; that he denied hallucinations (other than flashbacks/nightmares associated with Vietnam); that his thought processes were goal-directed; and that his cognitive functions were within normal limits.

The determinative question in this case is not whether it would have been reasonable for an adjudicator to have granted a higher evaluation for the Veteran's PTSD in January 1994, or, in the case of the June 1996 decision, an earlier effective date for the 100 percent rating that was ultimately assigned.  Rather, the question at this stage is whether, given the law extant at the time, and the evidence then of record, it is absolutely clear that a different result should have ensued. Here, for the reasons stated, the Board finds that the Veteran and his representative have not articulated a legally sufficient basis for such a finding. Accordingly, the Board will dismiss the Veteran's claim of CUE, as it pertains to the RO's January 1994 and June 1996 decisions, without prejudice to re-filing.

On November 9, 2000, the President signed into the law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)). Although the VCAA is applicable to many types of claims, the United States Court of Appeals for Veterans Claims (Court) has held that it does not apply to claims of CUE.  See, e.g., Livesay v. Principi, 15 Vet. App. 165 (2001).


ORDER

The claim of CUE in the RO's December 1982 and September 1984 decisions is denied as a matter of law.

The claim of CUE in the RO's January 1994 and June 1996 decisions is dismissed without prejudice.


REMAND

Generally speaking, when VA receives a complete or substantially complete application for benefits, it is required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2012).  VA is also required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).

In the present case, the evidence of record shows that the Veteran served in the Army National Guard of Colorado for as many as 18 years following his separation from active duty in June 1967.  Thus far, the record does not reflect that any effort has been made to obtain the service treatment and/or personnel records associated with his National Guard service.  Because such records could bear on the Veteran's claim for service connection for tinnitus (which he alleges has been continuously present since his period of active duty), efforts should be made to procure them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (e)(2) (2012).

Under applicable law, a veteran whose service-connected disability is rated not less than 30 percent is entitled to additional compensation for a child who is shown to have become permanently incapable of self-support because of mental or physical defect before reaching the age of 18 years.  38 U.S.C.A. §§ 101(4), 1115 (West 2002 & Supp. 2012); 38 C.F.R. § 3.4(b)(2), 3.57(a) (2012).  The Veteran is seeking a dependency allowance for his son, R.W., based upon these provisions.

The VA Adjudication and Procedures Manual M21-1MR provides that a VA examination is not routinely required to determine a child's incapacity for self-support.  However, a VA examination may be necessary to resolve insufficient evidence of record, or to resolve conflicting evidence.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 7, Topic 1, Block f.

In this case, the Veteran has testified that his son began showing signs of mental illness as early as three to four years of age, when he would rock back and forth constantly while seated.  The Veteran says that, at age 6, his son would "stand on the corner away from school [and] did not attend the school until the issue was addressed."  The Veteran also says that, by age 11, his son was running away from home for many days to weeks; and by age 15, he had been placed at the Colorado Boys Ranch for bizarre behavior, where he stayed for approximately one year. 

Evidence obtained in connection with the Veteran's claim includes records from Denver Public Schools reflecting that the Veteran's son was having trouble with truancy in school at least as early as February 1982, at the age of 14, and that he was a runaway.  The evidence also shows that, in October 1982, he began a 60-day placement at the Denver Children's Home, and that a psychological evaluation at that facility indicated, among other things, that he was in the low average range of general intelligence, with verbal skills falling significantly short of performance skills; that he was immature and inconsistent; that he had a strong need for affection, but was unable to have his needs met by an ever changing, uncaring world; that he was unable to control his impulses; and had the capacity to act out when stressed.  He was diagnosed as having a socialized, aggressive, conduct disorder and a mixed personality disorder.  Subsequently, in 1990, after the age of 18, he was diagnosed with a psychosis.  More recent records show that he has never been married, and that he is presently incompetent to make medical decisions.

The Veteran maintains that, although a psychosis may not have been diagnosed until after his son turned 18, it was present before that time.  Under the circumstances, in light of his son's documented emotional and behavioral problems prior to age 18, and the subsequent diagnosis of psychosis, the Board agrees with the Veteran's representative that a VA opinion (and examination of R.W., if possible) would be helpful to a determination as to the likelihood that R.W. became permanently incapable of self-support before he attained the age of 18 in September 1985.

Finally, the Board notes that records of the Veteran's treatment through the VAMC in Denver, Colorado were last associated with his claims file on October 4, 2010.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his appeal is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC  in Denver, Colorado since October 4, 2010, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If no such records are available, the claims file should be annotated to reflect that fact.

2.  Ask the Army National Guard of Colorado to provide copies of any service treatment and/or personnel records in its possession that pertain to the Veteran.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile. 38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

3.  If evidence is obtained from the Army National Guard that bears on the Veteran's claim for service connection for tinnitus, arrange to return the Veteran's claims file to the VA audiologist who previously provided an opinion in this case in March 2009.  The examiner should be asked to review the expanded record and prepare a supplemental report indicating the extent to which, if any, the additional evidence impacts on his prior opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's tinnitus had its onset in, or is otherwise medically related to, his period of active duty from June 1964 to June 1967, to include as a result of in-service exposure to noise.  The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's tinnitus had its onset in, or is otherwise medically related to, his subsequent service in the Army National Guard.

If the examiner who previously reviewed the case is unavailable, arrange to obtain the opinion from another qualified examiner.  A complete rationale for all opinions should be provided.

4.  Also arrange to have the Veteran's son, R.W., scheduled for a VA mental disorders examination.  After examining R.W., and reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether is it 50 percent or more probable) that, as a result of medical and/or psychiatric disability, R.W. became permanently incapable of self support before reaching the age of 18 years (in September 1985).

In so doing, the examiner should state (if possible) what employment limitations would have existed at age 18, and what limitations are currently shown.  If the examiner determines that R.W. was not permanently incapable of self-support before reaching the age of 18 years, the examiner should identify the evidence in support of such a finding.

If it is not possible to arrange for an in-person examination of R.W., an opinion on this matter should nevertheless be sought, based upon a review of the available evidence.

A complete rationale for all opinions should be provided.

5.  After conducting any additional development deemed necessary, the claims remaining on appeal should again be reviewed.  If any benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


